Citation Nr: 1734941	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for adenocarcinoma of the rectum with a history of loop ileostomy (rectal cancer), claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 through April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran indicated that he wanted a hearing before a member of the Board at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in October 2013.  However, the Veteran subsequently did not appear at the scheduled hearing before the Board in April 2017.  A motion was not filed seeking a new hearing date within the required specified timeframe.  Therefore, the Board will proceed with appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that the record supports a finding of service connection for rectal cancer as the result of exposure to herbicide agents.  A Veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The Veteran performed a tour of duty in Vietnam from April 1969 through December 1969.  The Veteran has received the National Defense Service Medal, the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and a Rifle Sharpshooter Badge.  The Veteran's exposure to herbicide agents while in service is acknowledged.

The Veteran was diagnosed with rectal cancer in April 2011.  To date, the Veteran has not received a VA examination to determine if the claim disability is service connected.  While the Veteran has submitted numerous treatment records, the medical evidence of record does not opine as to whether or not the Veteran's disability was caused by his herbicide agent exposure in service.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination is necessary to determine the etiology of the claimed disability.

The Board acknowledges that rectal cancer is not on the list of disabilities associated with herbicide agent exposure; nonetheless direct service connection may still be established.  With regard to disabilities a Veteran attributes to exposure to herbicides, for Veterans who served in the Republic of Vietnam, service connection may be presumed for certain enumerated diseases that become manifest within a presumptive period.  Regardless of the applicability of the presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  

Clinical documentation dated after November 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for rectal cancer since November 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran.

3.  Schedule the Veteran for a VA examination to determine the etiology of his rectal cancer.  The examiner must review the claim file and must note that review in the report.  The examiner should provide a rationale for all opinions provided.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's rectal cancer is related to active service, to include acknowledged herbicide agent exposure.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




